Title: To James Madison from Samuel Smith, 6 June 1808
From: Smith, Samuel
To: Madison, James



Dr. Sir,
Balte. 6 June 1808

I Called this day on Genl. Turreau.  He Said that he had already Signed the Passport for the Ship bound to Brazil, which is what your letter to me had asked.  He added that he had no Objection to the Portugueze Gentleman going in the Ship, but declined giving a particular permission.  I presume It Could not be necessary.
A Ship has just arrived from Tonningen.  A letter of 15 March says that all the American Cargoes that had been Seized in Hamburg by the French Custom house Officers had been Confiscated by the Simple Fiat of the Emperor, without trial and the whole ordered to Paris, by Land Carriage.  This is Robbery.  Your Obed. Servt.

S. Smith

